
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2800
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 12, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Violent Crime Control and Law
		  Enforcement Act of 1994 to reauthorize the Missing Alzheimer’s Disease Patient
		  Alert Program.
	
	
		1.Short titleThis Act may be cited as the
			 Missing Alzheimer’s Disease Patient
			 Alert Program Reauthorization Act of 2012.
		2.Reauthorization of the
			 Missing Alzheimer’s Disease Patient Alert ProgramSection 240001 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 14181) is
			 amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)GrantSubject to the availability of
				appropriations to carry out this section, the Attorney General, through the
				Bureau of Justice Assistance, shall award competitive grants to nonprofit
				organizations to assist such organizations in paying for the costs of planning,
				designing, establishing, and operating locally based, proactive programs to
				protect and locate missing patients with Alzheimer’s disease and related
				dementias.
					;
			(2)in subsection (b),
			 by inserting competitive after to receive
			 a;
			(3)by amending
			 subsection (c) to read as follows:
				
					(c)PreferenceIn awarding grants under subsection (a),
				the Attorney General shall give preference to national nonprofit organizations
				that have experience working with patients, and families of patients, with
				Alzheimer’s disease and related
				dementias.
					;
				and
			(4)by amending
			 subsection (d) to read as follows:
				
					(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $1,000,000 for each of
				the fiscal years 2013 through
				2017.
					.
			
	
		
			Passed the House of
			 Representatives September 11, 2012.
			Karen L. Haas,
			Clerk
		
	
